Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 18 March 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     Newport March the 18th 1781
                  
                  I have the honor to send to your Excellency the Letter which I write to Sir Henry Clinton, by the Chevalier Destouches’s desires, and I beg of your Excellency to send it to him, as quickly as possible, as our frigate and our Transports remaining here are in an absolute want of seamen, which is the reason that the Frigate La Gentille did not along with the other ships.
                  Mr Hancock has desired Mr De La Perouse to ask me, what succours either in men or ships, we could give the State of Boston, in case they should attempt an Expedition against Penobscot.  I caused answer to be made to him, that in our actual state, I could only wait for the return of the Southern expedition and wait afterwards for Your Excellency’s orders for the Ensuing operations.
                  The Captain of a Ship that set sail on the 10th instant from Eddington, in North Carolina, certifies his having seen on the 8th a gentleman of character that was just arriving from Halifax and who said that General Greene’s army amounted to eighteen thousand men and had surrounded Lord Cornwallis at Hillsboro’, that same Captain certifies that Arnold is very much perplexed at Portsmouth, and that it is said that he has always two pistols loaded on his Table, swearing that he shall not be taken alive.  As the Captain sailed at a distance from the coast, for the sake of the South-West wind, he has not Seen or heard of any of the fleets.  I am with respect and personal attachment Sir, Your Excellency’s most obedient humble Servant
                  le cte de rochambeau
                  
                     P.S.  I have received your Excellency’s Letter of the 16th dated at Lebanon.  I can assure your Excellency that if you was pleased with this Little army of yours, every member of it, down to the meanest soldier, was charmed to see your Excellency.
                  
                  
               